     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 1 of 36 Page ID #:1167



1    NICOLA T. HANNA
     United States Attorney
2    BENJAMIN R. BARRON
     Assistant United States Attorney
3    Chief, Santa Ana Branch Office
     CHARLES E. PELL (Cal. Bar No. 210309)
4    Assistant United States Attorney
     Santa Ana Branch Office
5         Ronald Reagan Fed. Bldg. and U.S. Courthouse
          411 West Fourth Street, Suite 8000
6         Santa Ana, California 92701
          Telephone: (714) 338-3542
7         Facsimile: (714) 338-3561
          E-mail:    charles.e.pell2@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA

10                            UNITED STATES DISTRICT COURT

11                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

12                                  SOUTHERN DIVISION

13   UNITED STATES OF AMERICA,                 No. SA CR 19-00016-JVS

14              Plaintiff,                     OBJECTIONS TO PRESENTENCE REPORT
                                               AND GOVERNMENT’S SENTENCING
15                    v.                       POSITION

16   DONGYUAN LI,                              Hearing Date: December 16, 2019
                                               Hearing Time: 9:00 a.m.
17              Defendant.                     Location:     Courtroom of the
                                                             Hon. James V. Selna
18

19

20         Plaintiff United States of America, by and through its counsel
21   of record, the United States Attorney for the Central District of
22   California and Assistant United States Attorney Charles E. Pell,
23   hereby files its Objections to the Presentence Report (PSR), and the
24   government’s sentencing position.
25         This Objection and sentencing position is based upon the
26   attached memorandum of points and authorities, the files and records
27   ///
28   ///
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 2 of 36 Page ID #:1168



1    in this case, the attached exhibits, and such further evidence and

2    argument as the Court may permit.

3     Dated: December 12, 2019 1           Respectfully submitted,

4                                          NICOLA T. HANNA
                                           United States Attorney
5
                                           BENJAMIN R. BARRON
6                                          Assistant United States Attorney
                                           Chief, Santa Ana Branch Office
7
                                                 /s/
8                                          CHARLES E. PELL
                                           Assistant United States Attorney
9                                          Santa Ana Branch Office

10                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
           1Per the Court’s Order dated December 10,         2019 (DE 112), the
27   government hereby files this revised brief with         no more than 30
     pages. The government sincerely apologizes for          failing to have
28   sought leave of the Court prior to having filed         its oversized 69-page
     brief on December 6, 2019.
                                      2
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 3 of 36 Page ID #:1169



1                                   TABLE OF CONTENTS
2    DESCRIPTION                                                                  PAGE
3    TABLE OF CONTENTS...................................................i

4    TABLE OF AUTHORITIES..............................................iii

5    TABLE OF EXHIBITS..................................................iv

6    MEMORANDUM OF POINTS AND AUTHORITIES................................1

7    I.    INTRODUCTION...................................................1

8    II.   STATEMENT OF FACTS.............................................2

9          A.    Overview of the fraudulent Chinese birth tourism
                 scheme....................................................2
10
           B.    Facts defendant admitted in plea agreement and plea
11               hearing...................................................5

12         C.    Customers encountered during March 2015 searches..........7

13         D.    Undercover operation.....................................10

14         E.    March 2015 interview of defendant........................11

15         F.    Defendant’s fraudulent conduct surrounding Count Two.....12

16   III. ARGUMENT......................................................15

17         A.    The PSR erred by failing to include several important
                 facts relevant to the contested Guidelines factors.......15
18
           B.    The PSR erred by requiring clear and convincing
19               evidence for the Guidelines factor of number of
                 applications.............................................15
20
           C.    The PSR erred factually and legally in its conclusion
21               that there were only seven documents involved in the
                 conspiracy...............................................17
22
                 1.    The documents involved in the conspiracy include
23                     the visas procured by fraud, which were then used
                       and possessed in the conspiracy.....................18
24
                 2.    There is sufficient evidence that You Win helped
25                     the applicants to fraudulently obtain visas in
                       China...............................................19
26
                 3.    The documents involved in the conspiracy also
27                     include documents that scheme customers completed
                       at the ports of entry, which also contained false
28                     information.........................................21

                                            i
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 4 of 36 Page ID #:1170



1                4.    Section 2L2.1(b)(2) does not require that the
                       documents be fraudulent, so long as the offense
2                      involved those documents............................22

3                5.    The conspiracy had many more than 100 customers.....22

4                6.    Conclusion re: number of documents involved in
                       scheme..............................................24
5
           D.    The PSR erred factually and legally in its conclusion
6                that defendant should not receive an aggravating role....24

7    IV.   GUIDELINES CALCULATION........................................26

8    V.    APPROPRIATE SENTENCE..........................................27

9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                           ii
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 5 of 36 Page ID #:1171



1                                 TABLE OF AUTHORITIES
2    FEDERAL CASES                                                             PAGE(S)
3    United States v. Castilla-Lugo,
       699 F.3d 454 (6th Cir. 2012) .................................. 22
4
     United States v. Felix,
5      561 F.3d 1036 (9th Cir. 2009)        ................................. 16

6    United States v. Jenkins,
       633 F.3d 788 (9th Cir. 2011)        .................................. 16
7    United States v. Jordan,
       256 F.3d 922 (9th Cir. 2001)        .................................. 16
8
     United States v. Riley,
9      335 F.3d 919 (9th Cir. 2003)        .................................. 17
10   United States v. Singh,
       335 F.3d 1321 (11th Cir. 2003)        ................................ 22
11

12   FEDERAL STATUTES
13   18 U.S.C. § 1546 ............................................. 12, 18
14   18 U.S.C. § 3553 ................................................. 27
15

16   UNITED STATES SENTENCING GUIDELINES
17   U.S.S.G. § 2L2.1 ............................................. passim
18   U.S.S.G. § 3B1.1 ...................................... 1, 24, 25, 26
19   U.S.S.G. § 3E1.1 ................................................. 26
20

21

22

23

24

25

26
27

28

                                          iii
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 6 of 36 Page ID #:1172



1                                   TABLE OF EXHIBITS
2    DESCRIPTION
3          1.    Diagram of You Win birth tourism fraud scheme

4          2.    Page from YYUSA website (6/27/14)

5          3.    DL proffer report dated 06/17/15

6          4.    11/18/14 WeChat re: “Total 16 mothers”

7          5.    47 customers spreadsheet and translation

8          6.    12/26/14 WeChat with Lili Li re 55 customers

9          7.    12/26/14 WeChat re: customers paid
10         8.    12/26/14 not legal WeChat

11         9.    Visa from customer March 2015

12         10.   Search Warrant SA 15-88M, dated 02/27/2015

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                           iv
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 7 of 36 Page ID #:1173



1                        MEMORANDUM OF POINTS AND AUTHORITIES
2    I.    INTRODUCTION
3          Defendant operated and managed a large international Chinese

4    birth tourism fraud scheme, for which she has pleaded guilty to two

5    serious felonies of visa fraud and conspiracy to commit immigration

6    fraud.    As detailed below, defendant should be sentenced to 33

7    months’ imprisonment, which is a low end Guidelines sentence.

8          In the written plea agreement, the parties agreed that the base

9    offense level is 11 under U.S.S.G. § 2L2.1(a).           Based upon the facts

10   of this case, the following two additional Guidelines adjustments

11   also apply: (1) nine-point adjustment under Section 2L2.1(b)(2)(C)

12   for an offense involving 100 or more documents; and (2) three-point

13   adjustment under Section 3B1.1(b) for aggravating role.            Because the

14   PSR concluded otherwise, the government objects to the PSR’s

15   conclusions that this vast international immigration fraud

16   conspiracy, with hundreds of customers, involved only seven (7) visa

17   applications, and that defendant did not occupy a management or

18   supervisory role in the conspiracy.

19         First, as discussed in depth below, defendant was a manager or
20   supervisor of this extensive international immigration fraud scheme,

21   as shown by her: (1) Decision-making authority, including controlling

22   the money (e.g., when and how much to wire from China to the U.S. and
23   whether to issue refunds to customers); (2) Nature of participation

24   in the commission of the offense, including directing customers to

25   training on how to trick U.S. immigration and customs (and doing

26   herself also), controlling the bank accounts (including those she had

27   opened in nominee names), renting the housing (including fraudulently

28   using her mother’s identity to do so), and obtaining visa extensions
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 8 of 36 Page ID #:1174



1    for customers who needed them (also through fraud); (3) Claimed right

2    to a larger share of the fruits of the crime: Defendant exercised

3    control over millions of dollars in scheme proceeds flowing from

4    China into U.S. bank accounts in her name or her mother’s name, as

5    well as directed and approved wire transfers and customer refunds;

6    and (4) Degree of control and authority exercised over others,

7    including telling the undercover agent “I’m in charge,” and other

8    schemers’ acknowledgment of defendant’s position (“Manager Li”).

9          Second, defendant’s scheme with hundreds of customers involved
10   more than 100 documents, which included: (1) fraudulent U.S. visitor

11   visas, which had been procured by visa applications containing false

12   information, and were used and possessed in the scheme by the

13   customers; (2) visa applications submitted in China on behalf of

14   hundreds of customers, which had false statements as to purpose of

15   trip, duration of trip, and location where customer would be staying;

16   (3) Customs and immigration forms completed by the customers at U.S.

17   ports of entry; (4) visa extension applications submitted and

18   obtained in the U.S.; and (5) Related documents such as customer

19   flight itineraries and customers’ U.S.-born children’s birth

20   certificates, U.S. passports, and Social Security cards.

21         The government recommends a sentence at the low end of the

22   applicable Guideline range - 33 months of imprisonment.

23         Multiple reasons justify that recommended sentence, including

24   the sheer extent of fraud and size of the scheme, defendant’s role as

25   a manager/supervisor in the scheme, and general deterrence.

26   II.   STATEMENT OF FACTS
27         A.    Overview of the fraudulent Chinese birth tourism scheme
28         Defendant, defendant’s husband Qiang Yan (Yan), Chao Chen

                                            2
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 9 of 36 Page ID #:1175



1    (Chen), and their employees and co-schemers in the U.S. and China

2    operated a multinational business primarily based in Orange County

3    and the People’s Republic of China (PRC) that committed visa fraud by

4    housing pregnant foreign nationals in the United States for the sole

5    purpose of giving birth in the United States so their children would

6    obtain birthright U.S. citizenship, even though their customers had

7    fraudulently procured U.S. visitor visas by misrepresenting the true

8    intention of their visits to the United States.           Their business

9    offered the following services to pregnant Chinese nationals:

10   (1) fraudulently obtaining nonimmigrant visitor visas to enter the

11   U.S.; (2) coaching for the visa interviews at the U.S. consulate in

12   China; (3) coaching to pass the U.S. Customs at U.S. ports of entry;

13   (4) housing in apartments in Irvine for a period of approximately

14   three months; and (5) obtaining birth certificates, U.S. passports,

15   and Social Security cards for the customers’ children born in the

16   United States.

17         The following diagram created by the government roughly depicts

18   how defendant’s international immigration fraud scheme operated:

19

20

21

22

23

24

25

26

27
           Defendant charged fees ranging from $40,000 to $80,000 for the
28

                                            3
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 10 of 36 Page ID #:1176



1     birth tourism services.      Bank records show that in 2013, defendant

2     received approximately $1,500,000 and Chen $500,000 in wire transfers

3     from China, and in 2014, defendant received approximately $1,500,000

4     in such transfers from China.

5           In June 2016, Chen pleaded guilty pre-indictment to visa fraud,

6     marriage fraud, and tax fraud, and agreed to cooperate.            However,

7     several months later, he fled to China pending sentencing (for which

8     he has been separately charged).

9           During the search of her multi-million-dollar house in Irvine in

10    March 2015, agents interviewed defendant, and she made many

11    admissions regarding her involvement in the scheme, including that:

12    she herself first used birth tourism in 2013 to have U.S. born

13    children; she knew customers would fly in through Hawaii instead of

14    directly to LAX because it would be easier to get pass immigration

15    there; and she had advised customers to conceal their pregnancies or

16    they would not pass immigration or obtain a visa.

17          In addition, evidence obtained during the searches – including

18    WeChat 1 text and voice messages – is some of the most damning proof

19    against defendant, including one text message where when explaining

20    the need for a new front person because Chen was gone, defendant

21    wrote to her husband Yan that their birth tourism operation was

22    illegal.    Other text and voice messages include defendant’s coaching

23    a customer to get through customs and directing that customer to

24    alter travel and bank documents. 2

25
            1According to Wikipedia, WeChat (Chinese: 微信; literally:
26    “micro-message”) is a Chinese multi-purpose messaging, social media
      and mobile payment app developed by Chinese company Tencent.
27
           2 Counts 3-13 of the Indictment charge defendant with wire fraud

28    for making multiple false statements to, and concealing operative

                                            4
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 11 of 36 Page ID #:1177



1           B.    Facts defendant admitted in plea agreement and plea hearing
2           In the plea agreement (DE 65) and during her change of plea

3     hearing, defendant admitted that she and others operated a birth

4     tourism scheme business named You Win USA Vacation Services

5     Corporation (You Win) in Irvine, California, and the PRC, which would

6     assist pregnant foreign nationals (typically PRC nationals) to travel

7     to the United States and/or to remain in the United States to give

8     birth, so that their children would receive birthright U.S.

9     citizenship.    She also admitted that You Win’s pregnant customers

10    would generally obtain nonimmigrant visas from the U.S. government in

11    order to come to the United States and/or remain in the United States

12    to give birth, and that some of those customers made false statements

13    on their visa applications and/or to U.S. immigration officials.

14          Defendant also admitted that You Win assisted some of its

15    customers in preparing and/or submitting visa applications that You

16    Win knew contained false statements.        For example, many of You Win’s

17    customers’ visa applications would state that the purpose of their

18    trip to the United States was for business and/or tourism; that the

19    length of their stay would be approximately eight to 14 days; and

20    that they would be staying in Hawaii, New York, or Los Angeles.             But

21

22    facts from, the apartment owners, thereby tricking the owners into
      renting many apartments then used to operate the immigration fraud
23    scheme. Defendant and Chen also further tricked the apartment owners
      by using the names on the lease applications who were not going to be
24    the actual occupants of the apartments. For example, defendant used
      her mother P.H.’s identity to fraudulently rent an apartment used in
25    defendant’s birth tourism scheme. Count 28 of the Indictment charges
      defendant with aggravated ID theft for using her mother’s identity to
26    rent apartments used in the scheme. The surrounding counts also
      charge defendant for the same offenses for using other identities in
27    her scheme. Counts 14-22 charge defendant with international
      (promotional) money laundering for directing and receiving millions
28    of dollars in international wire transfers from China to the United
      States, which she then used to operate the scheme.
                                       5
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 12 of 36 Page ID #:1178



1     defendant admitted that many of those customers intended to come to

2     the United States to give birth, to stay in the United States for up

3     to three months, and to stay in Irvine, California.           She also

4     admitted that once the customers’ visa applications had been filed,

5     You Win’s agents and employees in China would coach some of their

6     Chinese customers on how to pass the U.S. Consulate interview in

7     China, including by telling customers to falsely say they were going

8     to visit the U.S. for only two weeks.

9           Defendant specifically admitted that once customers received

10    visas to travel to the United States, You Win’s agents and employees

11    in China would also coach some customers how to pass the U.S. Customs

12    inspection at the port of entry by concealing their pregnancies, and

13    directing customers to fly through Hawaii instead of LAX.

14          Defendant also admitted that at the time she operated the birth

15    tourism business, she was generally aware that You Win’s agents and

16    employees in China would assist You Win’s customers in submitting

17    applications for nonimmigrant visas and/or visa extensions; that some

18    of those applications might contain the above-identified false

19    statements; and that You Win “trained” its customers on how to pass

20    interviews with U.S. immigration and/or customs officials, including

21    by telling its customers how to respond to certain questions and to

22    conceal their pregnancies.       Defendant received and housed You Win’s

23    customers after they arrived in the United States.           Defendant

24    admitted she hired several persons in Irvine, California, to assist

25    her with providing these services to You Win’s customers.

26          Defendant admitted she had assisted Chinese national X.Y.L.,

27    once that customer was in the United States, to fraudulently obtain a

28    visa extension to stay in the United States to give birth.

                                            6
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 13 of 36 Page ID #:1179



1           When during the change of plea hearing the Court asked defendant

2     to tell the Court what she had done, defendant said:

3                 Your Honor, from October 2013 until March of 2015, I

4           participated in a company called You Win USA.          The company

5           business was to assist some Chinese national moms to give birth

6           to their babies in the U.S.

7                 I knew this company would help for some customers.           They

8           would make false statements when they applied for a visa, for

9           example, how to conceal the pregnancy from the immigration

10          officers; for example, telling the immigration officer they

11          were only going to remain in the U.S. for a few weeks.             For

12          example, they flew from China only to Hawaii and then a change

13          of flight from Hawaii to Los Angeles.

14                I was in charge of these customers’ housing, meals, and

15          transportation while they were in the U.S.

16    (Trans. at 29-30.)     The Court then asked defendant whether she had

17    agreed with others to participate in that scheme to assist the women

18    to come illegally into the United States, and she confessed “Yes.”

19    (Id. at 30.)    In response to the Court’s questioning about who else
20    was involved with her in the scheme, defendant admitted:

21                I do know in China there was a person whose name is Li

22          Li who helped these people obtain the false visa.           Then

23          once they arrived in the U.S., I provided the housing,

24          meals, and the transportation.

25          C.    Customers encountered during March 2015 searches
26          Defendant’s birth tourism customers would make false statements

27    on their visa applications about the purpose of their trip, the

28    intended length of stay in the U.S., and the location where they

                                            7
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 14 of 36 Page ID #:1180



1     would be staying.        For example, the customers’ visa applications

2     would falsely list the purpose of trip as “Temp. Business Pleasure

3     Visitor (B)”/”Business & Tourism (Temporary Visitor) (B1/B2)” and

4     would list that the visit would last only a week or two – when in

5     fact, they were present to give birth in the U.S., and were going to

6     stay in the U.S. much longer than a week or two.                  In addition, most

7     of the visa applications also falsely listed the purported location

8     where they would be staying - never listing Irvine.

9             An example of one of defendant’s customer’s visa applications

10    with those false statements follows:

11

12

13

14

15

16

17
              The agents reviewed the visa applications of more than 20 You
18
      Win birth tourism customers (and husbands) who were encountered
19
      during the searches executed in March 2015 at the apartments being
20
      used by defendant to house her birth tourism customers.                   Based upon
21
      review of those customers/material witnesses’ visa applications, all
22
      had the same types of false statements in their visa applications:
23

24            DEFENDANT’S CUSTOMERS FOUND ON MARCH 3, 2015 DURING SEARCHES (IRVINE, CA)

25     NAME      VISA APP   LISTED      LISTED   LISTED STAY          ENTRY & EXIT   CHILD
                 DATE       PURPOSE     DURATION LOCATION             DATES          DOB &
26                                                                                   LOCATION
       Y.W.      09/02/14   Business    20 days       New York, NY    01/20/15 HI    03/21/15
                            & tourism                                 07/09/15 LAX   Fountain
27
                            (B1/B2)                                                  Valley
28     M.S.      06/30/14   Business    18 days       San Francisco   11/09/14 HI    02/07/15
                            & tourism                                 03/13/15 LAX   Fountain
                                                  8
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 15 of 36 Page ID #:1181



1             DEFENDANT’S CUSTOMERS FOUND ON MARCH 3, 2015 DURING SEARCHES (IRVINE, CA)
2      NAME      VISA APP   LISTED      LISTED   LISTED STAY            ENTRY & EXIT   CHILD
                 DATE       PURPOSE     DURATION LOCATION               DATES          DOB &
3                                                                                      LOCATION
                            (B1/B2)                                                    Valley
4      Q.P.      06/30/14   Business    18 days        San Francisco    11/09/14 HI    Husband of
                            & tourism                                   03/13/15 LAX   M.S.
5                           (B1/B2)
       Liu,      09/29/14   Business    8 days         Howard Johnson   12/26/14 LAX   03/30/15
6      Xiao                 & tourism                  Fullerton/LAX    06/03/15 LAX   Fountain
       Yan                  (B1/B2)                                                    Valley
7      D.L.      08/27/14   Business    8 days         Howard Johnson   01/02/15 HI    03/09/15
                            & tourism                  Fullerton/LAX    09/26/15 LAX   Fountain
8                           (B1/B2)                                                    Valley
       Z.W.      10/06/14   Tourism/    15 days        Florida          02/15/15 HI    04/24/15
9                           Medical                                     05/23/15 LAX   Fountain
                            treatment                                                  Valley
10                          (B2)
       Y.S.      10/30/14   Tourism/    2 weeks        San Francisco    12/13/14 HI    01/27/15
11                          Medical                                     03/04/15 LAX   Santa Ana
                            treatment
12                          (B2)
       Y.Z.      09/03/14   Business    8 days         Howard Johnson   12/02/14 HI    02/03/15
13                          & tourism                  Fullerton/LAX    03/05/15 LAX   Fountain
                            (B1/B2)                                                    Valley
14     S.Y.Y.    09/03/14   Business    8 days         Howard Johnson   01/20/15 SFO   Husband of
                            & tourism                  Fullerton/LAX    03/05/15 LAX   Y.Z.
15                          (B1/B2)
       Y.R.      08/22/14   Business    8 days         Howard Johnson   11/30/14 HI    02/02/15
16                          & tourism                  Fullerton/LAX    03/05/LAX      Fountain
                            (B1/B2)                                                    Valley
17     J.C.      08/22/14   Business    8 days         Howard Johnson   01/18/15 SFO   Husband of
                            & tourism                  Fullerton/LAX    03/05/15 LAX   Y.R.
18                          (B1/B2)
       L.G.      11/18/14   Business    4 months       Monterey Park    01/06/15 HI    02/27/15
19                          & tourism                                   03/29/15 LAX   Fountain
                            (B1/B2)                                                    Valley
20     Y.C.      11/18/14   Business    20 days        Monterey Park    01/06/15 HI    Husband of
                            & tourism                                   03/29/15 LAX   L.G.
21                          (B1/B2)
       J.Z.      09/05/15   Business    8 days         Howard Johnson   12/27/14 HI    02/21/15
22                          & tourism                  Fullerton/LAX    03/29/15 LAX   Fountain
                            (B1/B2)                                                    Valley
23
       X.Z.      09/05/14   Business    8 days         Howard Johnson   12/27/14 HI    02/21/15
                            & tourism                  Fullerton/LAX    03/24/15 LAX   Fountain
24
                            (B1/B2)                                                    Valley
       L.Y.      09/04/14   Tourism/    14 days        San Francisco    01/04/15 HI    03/17/15
25
                            Medical                                     04/03/15 LAX   Fountain
                            treatment                                                  Valley
26
                            (B2)
27     J.X.      09/04/14   Tourism/    14 days        San Francisco    01/04/15 HI    Husband of
                            Medical                                     04/03/15 LAX   L.Y.
28                          treatment
                            (B2)
                                                   9
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 16 of 36 Page ID #:1182



1             DEFENDANT’S CUSTOMERS FOUND ON MARCH 3, 2015 DURING SEARCHES (IRVINE, CA)
2      NAME        VISA APP   LISTED      LISTED   LISTED STAY            ENTRY & EXIT   CHILD
                   DATE       PURPOSE     DURATION LOCATION               DATES          DOB &
3                                                                                        LOCATION
       L.L.        12/25/14   Business    8 days         Howard Johnson   02/12/15 HI    04/04/15
4                             & tourism                  Fullerton/LAX    05/28/15 LAX   Fountain
                              (B1/B2)                                                    Valley
5      Y.Zha.      07/27/14   Business    21 days        New York, NY     02/12/15 HI    04/01/15
                              & tourism                                   05/05/15 LAX   Newport
6                             (B1/B2)                                                    Beach
       Y.Zho.      09/09/14   Business    8 days         Howard Johnson   11/15/14 HI    02/03/15
7                             & tourism                  Fullerton/LAX    03/05/15 LAX   Santa Ana
                              (B1/B2)
8      Y.D.        09/09/14   Business    8 days         Howard Johnson   11/15/14 HI    Husband of
                              & tourism                  Fullerton/LAX    03/05/15 LAX   Y.Zho.
9                             (B1/B2)
       W.Y.        12/04/14   Business    30 days        New York, NY     02/12/15 HI    04/27/15
10                            & tourism                                   05/15/15 LAX   Newport
                              (B1/B2)                                                    Beach
11     Y.S.        10/10/14   Business    8 days         Los Angeles      02/01/15 IAH   04/25/15
                              & tourism                                   06/03/15 LAX   Newport
12                            (B1/B2)                                                    Beach

13
              D.     Undercover operation
14
              PSR Paragraphs 30-33 describe the international undercover
15
      operation that HSI and IRS-CI conducted into defendant’s scheme.                         Her
16
      own words captured during that UC operation demonstrate that
17
      defendant was intimately familiar with all aspects of the scheme.
18
              Defendant told the undercover agent that their Beijing office
19
      would help the UC obtain a visa to come to the U.S., including
20
      applying and training for the interview, and to coach her on how to
21
      clear customs.          (PSR ¶ 30.)     Defendant also admitted that the
22
      operation in China and the U.S. operation were the “same company:”
23
      “Li told the female undercover agent that the office in Beijing is
24
      part of the You Win Company in Southern California, stating, ‘we are
25
      the same company.’”          (PSR ¶ 31.)       Defendant also showed that applying
26
      for the fraudulent visa was part of her international immigration
27
      fraud scheme: “We will tell you how to apply for the visa and what to
28

                                                    10
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 17 of 36 Page ID #:1183



1     say at the interview with the immigration officer.” (Id.)            By her own
2     words, defendant demonstrated her extensive knowledge of the visa

3     application fraud portion of the conspiracy: “Li also advised the

4     female undercover agent not to wait too long to get her visa because

5     if her stomach is too big then she will get denied on the spot.”

6     (Id.)      In addition, defendant explained that once the undercover
7     agent obtains the visa to come to the U.S., her company would coach

8     the customer on how to slip through U.S. Customs. (Id.)            Defendant
9     gave additional details regarding how to trick immigration during the

10    visa interview at the U.S. embassy: “Because if your belly is obvious

11    when you go to the U.S embassy for the visa interview, then you’ll

12    get denied on the spot.      So you’ll need to get the visa first and

13    then come over, come over to the U.S two months later.”            Defendant

14    then directed the undercover agent to contact the company’s office in

15    Beijing, providing the phone number.        (PSR ¶ 32.)     “Li then told the

16    undercover female agent that she was in charge of the birth tourism

17    operation in the U.S.,” noting that the scheme’s participants in

18    China “includes all of the visa application, training, and all of the

19    stuff like signing a contract.” (Id.)         She explained the pricing
20    structure for her birth tourism services - up to $80,000. (PSR ¶ 33.)

21          HSI and IRS-CI also conducted an undercover investigation of

22    Chen.      During that undercover operation, scheme participants in China

23    uploaded a visa application in the undercover agent’s notional name,

24    which had false statements as to purpose, duration, and location.

25          E.      March 2015 interview of defendant
26          On March 3, 2015 (the day of the searches), Mandarin-speaking

27    IRS-CI SAs interviewed defendant, who admitted:

28          •       She was a birth tourism customer herself earlier in 2013,
                                            11
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 18 of 36 Page ID #:1184



1     when she gave birth to twins in the U.S. 3

2           •     Shortly after she and her husband paid Chen for her own
3     birth tourism package, they decided to invest in his company.             She

4     noted that at that time, Chen did not have many customers and could

5     not pay the rent for the business so he needed help.

6           •     Her and her husband’s “partnership” with Chen in the birth
7     tourism operation began in August 2013.

8           •     She has 9 employees for You Win in the U.S., but she is
9     unsure of their legal status.       She pays those employees in cash, with

10    salaries that range between $2,000 and $3,000.          She pays the manager

11    Pang Z.X. $4,000/month.

12          •     She knows it is illegal to submit false visa applications.
13    Defendant acknowledged that she had advised a customer not to look

14    noticeably pregnant or else they would not pass immigration or be

15    approved for a visa. She said she never told a customer to lie on the

16    visa application, but that she told them only to “not look pregnant.”

17          •     She reiterated that Lilly was in charge of helping the
18    customers with the visas.       She noted that Lilly hires a company in

19    China to help their customers with visas, and pays that company 1,000

20    RMB (currently $150) per person.

21    (PSR ¶ 51 & defendant’s MOI dated 03/03/2015.)

22          F.    Defendant’s fraudulent conduct surrounding Count Two
23          Defendant also pleaded guilty to Count 2 (visa fraud in

24    violation of 18 U.S.C. § 1546(a)) for a visa extension that defendant

25    assisted one of her birth tourism customers (Xiao Yan Liu) to obtain

26

27
           3 Defendant’s 2013 visa application falsely stated that she

28    would be coming for only 15 days and staying in Los Angeles.

                                            12
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 19 of 36 Page ID #:1185



1     after she had arrived in the U.S.        That fraud occurred after

2     defendant had previously coached that same customer through U.S.

3     customs when the customer was at the port of entry. 4

4           Defendant coordinated Liu’s visa extension and committed fraud

5     by transferring money from her (defendant’s) bank account to Liu’s

6     bank account, to use as “proof of funds” for that extension.

7           On December 23, 2014, in the following voice message, defendant

8     coached Liu on how to slip through U.S. Customs:

9

10

11

12

13

14

15

16    Defendant went so far as providing Liu with someone else’s itinerary
17    and directing her to alter it to slip through U.S. Customs:
18

19

20

21

22

23

24

25    When Liu landed at LAX, because she appeared to be pregnant and had

26    not mentioned during her visa interview that she planned to give

27
            4In November 2018, in United States v. Liu, SA CR 18-00239-JVS,
28    Liu was charged with visa fraud and false statement for lying to CBP
      officers at the port of entry.
                                      13
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 20 of 36 Page ID #:1186



1     birth, CBP stamped her in for only 15 days, which allowed her to

2     remain in the U.S. only until 01/10/15.         That meant that Liu had to

3     obtain a visa extension in order to be able to stay and give birth in

4     the United States.     So, defendant instructed her on the information

5     needed to secure a visa extension, which included defendant’s

6     transferring money into Liu’s bank account for “proof of funds”:

7

8

9

10

11

12

13    Defendant then explained to Liu that she also needed a bank account
14    document from China showing that she had assets to include with her
15    application to extend her visa.        So in a phone message to Liu on
16    01/16/15, defendant directed Liu to alter the banking documents she
17    had in order to (falsely) show she had more money:
18          You can have him just get one, but it can’t be fake. Just
19          have him print one out from the computer and send it to you
20          and then print it out from over here. Make it a little bit
21          more…a little bit more, so they won’t think…. Don’t make it
22          even numbers with too many zeros ….
23    In another voicemail, defendant also demonstrated her knowledge of
24    whether U.S. law enforcement would be able to verify the documents:
25

26

27

28

                                            14
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 21 of 36 Page ID #:1187



1           On January 23, 2015, Liu filed an application to extend her

2     nonimmigrant status (Form I-539) to USCIS, which was fraudulent.

3     III. ARGUMENT
4           A.     The PSR erred by failing to include several important facts
5                  relevant to the contested Guidelines factors.
6           The PSR failed to include any of the facts about the Weichat

7     voice messages between defendant and customer Xiao Yan Liu (from

8     Count Two), which were detailed directly supra.          The government
9     objects that the PSR did not include those five Weichat voicemail

10    messages, which relate to defendant’s role in the conspiracy. 5

11          As of mid-2014, You Win’s website claimed that it had served

12    more than 550 birth tourism customers.         (Exh.-2.) The PSR failed to

13    include this fact, which is relevant to the number of documents. 6

14          Also, the PSR failed to include the interview statements of

15    customer/material witness D.L., which relate directly to defendant’s

16    role in the fraudulent scheme.       According to D.L.’s 06/17/15

17    interview (Exh.-3):

18

19

20        [D.L.]

      The government objects that the PSR failed include those statements. 7
21
            B.     The PSR erred by requiring clear and convincing evidence
22
                   for the Guidelines factor of number of applications.
23
            To conclude that only seven documents were involved in the
24

25
            5By transmissions dated October 24 and 29, 2019, the government
26    provided this information to the assigned Probation officer.
           6 By transmissions dated October 24 and 29, 2019, the government
27    provided this information to the assigned Probation officer.
28         7 By transmissions dated October 24 and 29, 2019, the government
      provided this information to the assigned Probation officer.
                                      15
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 22 of 36 Page ID #:1188



1     scheme, the PSR required “a demonstrable connection by clear and

2     convincing evidence” between You Win and each specific customer’s

3     fraudulent visa application(s).        (PSR ¶ 59.)

4           The government objects to that higher standard, because

5     preponderance of the evidence is the proper standard at sentencing.

6     United States v. Felix, 561 F.3d 1036, 1045 (9th Cir. 2009).

7           The exception to that general rule is only when “the sentencing

8     factor has an ‘extremely disproportionate effect on the sentence

9     relative to the offense of conviction,’ in which case findings of

10    fact must be supported by clear and convincing evidence.”            United

11    States v. Jenkins, 633 F.3d 788, 808 (9th Cir. 2011).           The Ninth

12    Circuit has identified six factors to determine whether an

13    enhancement has such an effect.        United States v. Jordan, 256 F.3d

14    922, 928 (9th Cir. 2001) (quoting case).

15          That exception should not apply based upon the facts of this

16    case, because “[s]entencing enhancements based entirely on the nature

17    and extent of the conspiracy, as opposed to acquitted or uncharged

18    conduct, typically do not require proof by the clear and convincing

19    standard.”    Jenkins, 633 F.3d at 808 n.8 (citing cases).          Here, the

20    challenged Guidelines factor is based on the extent of the

21    conspiracy.    So, such enhancement does not constitute the type of

22    “extremely disproportionate effect on the sentence relative to the

23    offense of conviction” that would require application of the clear-

24    and-convincing exception to the general rule.

25          Moreover, fewer than 2 years of additional imprisonment does not

26    seem to be the type of “extremely disproportionate effect” where the

27    exception is intended to apply, particularly because the factor in

28    question applies directly to the scope of the conspiracy, as opposed

                                            16
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 23 of 36 Page ID #:1189



1     to uncharged conduct.      E.g., United States v. Riley, 335 F.3d 919, 26

2     (9th Cir. 2003) (“The fact that an enhancement is based on the extent

3     of a conspiracy for which the defendant was convicted weighs heavily

4     against the application of the clear and convincing evidence standard

5     of proof.”). 8

6           C.    The PSR erred factually and legally in its conclusion that
7                 there were only seven documents involved in the conspiracy.
8           Guidelines Section 2L2.1(b) provides that “[i]f the offense

9     involved six or more documents or passports,” the offense level is

10    increased by three, six, or nine levels, depending on the number of

11    documents or passports involved.        U.S.S.G. § 2L2.1(b)(2)(A)-(C).

12          The PSR concluded that “[i]n this case, the relevant fraudulent

13    documents are the nonimmigrant visa applications that You Win USA’s

14    clients submitted to the U.S. government,” and based on that

15    conclusion, made the factual finding that the offense involved only 7

16    applications. (PSR ¶¶ 58-59.)       The government objects to that

17    conclusion for the following three reasons: (1) based upon the facts

18    of this case, the relevant documents under Section 2L2.1(b) include

19    all of the following: (a) the initial visa applications uploaded in

20    China; (b) the subsequent visas procured by those fraudulent visa

21    applications; (c) the immigration and customs forms filled out by all

22    customers at the U.S. ports of entry; (d) visa extension applications

23

24          8Even if the exception could apply to this conspiracy, applying
      the Ninth Circuit’s factors weighs strongly against requiring proof
25    by clear and convincing evidence here: (1 and 2) the enhanced
      sentence of 33 months falls way below the statutory maximum of 10 (or
26    15 years) applicable to the crimes to which defendant pleaded guilty;
      (3 and 4) the facts supporting the enhancement do not create new
27    offenses – “the increase in sentence [is] based on the extent of a
      conspiracy;” (5) the increase is greater than four offense levels;
28    and (6) the increase in sentence more than doubles the length of the
      sentence (11 months to 33 months).
                                      17
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 24 of 36 Page ID #:1190



1     done in the U.S.; and (e) the resulting visa extensions procured by

2     those fraudulent visa extension applications; (2) the evidence

3     establishes that You Win was, in fact, involved with many more than 7

4     visa applications in China; and (3) Section 2L2.1(b) does not require

5     the documents involved in the scheme be themselves fraudulent to be

6     counted, so long as those documents were involved in the scheme, such

7     as the customers’ children’s birth certificates and U.S. passports.

8                 1.   The documents involved in the conspiracy include the
9                      visas procured by fraud, which were then used and
10                     possessed in the conspiracy.
11          The PSR improperly limits the scope of Section 2L2.1’s documents

12    involved in the offense to the initial visa applications themselves,

13    as opposed to all documents involved in the scheme.           In other words,

14    the PSR limits 2L2.1’s “documents” to the initial visa applications,

15    as opposed to the customers’ use or possession of the resulting visas

16    procured by that fraud and other documents involved in the scheme.

17          As discussed in the next section, the government objects to the

18    PSR’s conclusion that there was insufficient connection between the

19    visa applications that took place in China and You Win.            But that is

20    of no moment, because there can be no dispute that defendant and You

21    Win did have a direct connection to their customers’ use, attempted

22    use, and possession of the visas that the customers had procured by

23    fraud. 9   In other words, the entire purpose of this immigration fraud

24    scheme was to receive the customers once they had used their

25    fraudulently-procured visas to enter and remain in the United States,

26    which the customers had contracted with You Win before coming to the

27

28          9See 18 U.S.C. § 1546(a) (proscribing using, attempting to use,
      or possessing any visa procured by fraud).
                                      18
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 25 of 36 Page ID #:1191



1     U.S.    So, all of the customers’ issued U.S. visas were both used and

2     possessed as part of defendant’s conspiracy: (1) used/possessed to

3     fly from China to the U.S.; (2) used/possessed to enter the U.S. at

4     the ports of entry; (3) used/possessed to fly from the ports of entry

5     to LAX, to arrive in Irvine; (4) used/possessed to be able to legally

6     remain in the U.S.; and (5) used/possessed to fly back to China with

7     newborn baby with birthright U.S. citizenship.          That’s all that

8     Section 2L2.1 requires for documents “involved” in the offense. 10

9            Thus, on this independent basis, regardless of whether You Win

10    was directly involved with the initial visa applications in China,

11    defendant’s conspiracy involved 100 or more documents.

12                2.    There is sufficient evidence that You Win helped the
13                      applicants to fraudulently obtain visas in China.
14           Defendant specifically admitted that You Win helped customers

15    obtain visas by submitting visa applications with false statements.

16    (DE 65 at 8 (“You Win assisted some of its customers in preparing

17    and/or submitting visa applications that You Win knew contained false

18    statements.”).)     In her own words, defendant admitted the same during

19    her change of plea hearing on September 17, 2019: “The company

20    business was to assist some Chinese national moms to give birth to

21    their babies in the U.S. … They would make false statements when they

22    applied for a visa, for example, how to conceal the pregnancy from

23    the immigration officers; for example, telling the immigration

24    officer they were only going to remain in the U.S. for a few weeks. …

25    I do know in China there was a person whose name is Li Li who helped

26

27
             10
             An example of such an issued U.S. visa from one of defendant’s
28    customers was photographed when that customer was found during the
      March 2015 searches. (Exh.-9.)
                                      19
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 26 of 36 Page ID #:1192



1     these people obtain the false visa.” (Trans. at 29-31.)

2           The PSR also found that You Win helped customers in

3     “fraudulently obtaining nonimmigrant visitor visas to enter the U.S.”

4     and “training for the visa interview at the U.S. consulate.”             (PSR

5     ¶ 22.)   It further found that “You Win assisted some of its customers

6     in preparing and/or submitting visa applications that You Win knew

7     contained false statements.” (PSR ¶ 23.)

8           Defendant further confirmed You Win was involved with the

9     applications, when she told the undercover agent that “they have an

10    office in Beijing that can help her get her visa to come to the U.S.

11    and to coach her on how to clear customs, as follows: ‘Our company in

12    Beijing covers helping you with applying for the visa and training

13    you, which includes the training to pass customs…the training to

14    apply for the visa. We’ll need to train you for the visa so you can

15    go through the visa interview without problems.’” (PSR ¶ 30.)             She

16    also said: “‘We will tell you how to apply for the visa and what to

17    say at the interview with the immigration officer.’”           (PSR ¶ 31.) 11

18          All of the above shows that as part of the scheme, You Win did

19    in fact assist their customers with obtaining their visas in China,

20    including filing the visa applications with false information,

21    coaching to pass the visa interviews at the U.S. consulate in China,

22    and coaching to slide through U.S. customs at the ports of entry.

23          Given the hundreds of customers, all of whom had visas procured

24    by false statements, it was error for the PSR to conclude that there

25

26
           11 As detailed in the search warrant affidavit, during the 2014

27    undercover operation, scheme participants in China uploaded a visa
      application for the notional customer, which had false information.
28    (Exh.-10 at 50-53.)

                                            20
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 27 of 36 Page ID #:1193



1     was a total of only seven documents involved in the conspiracy. 12

2                 3.   The documents involved in the conspiracy also include
3                      documents that scheme customers completed at the ports
4                      of entry, which also contained false information.
5           Steps 7 and 8 of the scheme diagram show when the customers had

6     arrived from China at the U.S. port of entry, which was generally

7     Hawaii, before the customers would shortly thereafter catch domestic

8     flights to Los Angeles.      At that entry point, all foreign visitors

9     must complete various customs declaration forms and/or DHS Forms I-94

10    admission record.     One piece of information that U.S. Customs and

11    immigration officers were seeking was the purpose and location of the

12    stay in the United States.       In this scheme, the customers would

13    continue the lies and state that they were only visiting the U.S. and

14    would list Hawaii or some other location, instead of Irvine.

15          First, the voicemail messages that defendant left to customer

16    from Count Two of the Indictment (Xiao Yan Liu) show exactly that –

17    defendant’s instructing that customer to lie to U.S. Customs and say

18    she was visiting the U.S. only for a short vacation.

19          Second, two of defendant’s other customers (who were initially

20    material witnesses, but who fled to China) were specifically indicted

21    for exactly that conduct. 13

22
           12 The PSR found that customer X.Y.L. counted as one of the 7
23    applications. In fact, that customer actually had at least 4
      separate documents involved in the scheme: (1) initial application
24    for visa; (2) visa issued in China and used to enter the U.S.;
      (3) visa extension application in U.S.; and (4) visa extension.
25
           13 In U.S. v. Jun Xiao and Long Jing Yi, SA CR 18-00036-JVS, the
26    Indictment alleges: “Defendants XIAO and YI would falsely claim to
      United States Customs and Border Protection (‘CBP’) officials at
27    inspections that defendants XIAO and YI were traveling to Hawaii as
      tourists for a one-month ‘vacation.’” It also alleges: “Defendants
28    XIAO and YI would falsely claim to CBP officials at inspections that
      defendant YI would not give birth in the United States.” (Id.)
                                       21
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 28 of 36 Page ID #:1194



1                 4.   Section 2L2.1(b)(2) does not require that the
2                      documents be fraudulent, so long as the offense
3                      involved those documents.
4           Guidelines Section 2L2.1(b)(2) provides: “If the offense

5     involved six or more documents or passports, increase as follows: [3,

6     6, or 9 levels].”     By its plain language, that section does not

7     require that the documents be fraudulent, so long as they are

8     “involved” in the offense.       “Circuits that have interpreted this

9     provision have construed the word ‘involved’ broadly and noted that

10    ‘involved’ does not mean ‘produced.’”         United States v. Castilla-

11    Lugo, 699 F.3d 454, 464 (6th Cir. 2012) (citing cases).

12          In this case, all types of documents were involved in the

13    fraudulent scheme, including the initial visa applications, the

14    subsequently issued U.S. visas, and the immigration/customs forms

15    filled out by the customers.       But there were a bunch of other

16    documents involved in the conspiracy too, such as the customers’

17    foreign passports, their flight itineraries, the customers’ hospital

18    admission forms, and the U.S.-born children’s birth certificates,

19    U.S. passports, and Social Security cards.          All of those documents

20    and passports should also qualify under Section 2L2.1 as documents or

21    passports involved in the conspiracy.         E.g., United States v. Singh,

22    335 F.3d 1321, 1325 (11th Cir. 2003). 14

23                5.   The conspiracy had many more than 100 customers.
24          Defendant’s scheme had hundreds of customers:

25          •     Customers found during March 2015 searches: On the day of
26

27          14
             “[T]he language of § 2L2.1(b)(2) instructs a sentencing court
      to count any documents that were ‘involved’ in the offense, and this
28    inquiry naturally requires the sentencing court to consider the
      offense of conviction.” (internal footnote omitted).
                                      22
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 29 of 36 Page ID #:1195



1     the March 2015 searches, agents encountered approximately 20

2     customers housed in apartments rented by defendant to operate her

3     scheme, who were listed in the above table.          As that table shows, all

4     of those customers’ visa applications contained false information.

5           •     Defendant’s website: In early 2015, defendant’s website
6     boasted that they had already served more than 550 customers.

7           •     Apartments rented from 2013 to 2015 (approximately 15+
8     apartments/month): In 2013, defendant was paying more than

9     $30,000/month to rent apartments from just one location to house

10    customers from her fraudulent scheme.         For example, September 2013,

11    defendant purchased and used a cashier’s check for more than $70,000

12    to pay for apartments used in the scheme:

13

14

15

16

17

18

19

20    In October and November 2013, defendant continued to write huge
21    checks to pay for apartments used in the scheme:
22

23

24

25

26          •     Defendant’s communications re: number of customers:           In a

27    11/18/2014 WeChat, defendant listed customers by apartment number to

28    one of her accountants in China, writing “Total 16 mothers.” (Exh.-

                                            23
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 30 of 36 Page ID #:1196



1     4).   A spreadsheet seized from defendant’s computer listed 47
2     customers for the time frame January to July 2014. (Exh.-5.)             And in

3     a 12/26/14 WeChat, defendant asked scheme participant Lili how many

4     customers were currently scheduled, and the answer was 55. (Exh.-6.)
5           •     Hospital records: PSR ¶ 26 n.3 provides that “during 2013,
6     2014, and early 2015, approximately 400 children tied to the

7     addresses used by Li and Chen in their birth tourism scheme were born

8     at [Fountain Valley Hospital] alone.”

9                 6.   Conclusion re: number of documents involved in scheme
10          The conspiracy involved more than 100 documents, including the

11    initial visa applications uploaded in China; the resultant visas that

12    customers used and possessed as part of the scheme; documents

13    completed by customers at the U.S. ports of entry; the visa extension

14    applications and resultant extensions filed for customers in the

15    U.S.; and all the non-immigration documents such as the customers’

16    U.S.-born children’s birth certificates and U.S. passports.

17          D.    The PSR erred factually and legally in its conclusion that
18                defendant should not receive an aggravating role.
19          Guidelines Section 3B1.1, entitled “Aggravating Role,” provides

20    that based upon a defendant’s role in the offense, the offense level

21    can be increased by two, three, or four levels.          U.S.S.G. § 3B1.1.

22          The government objects to the conclusion that defendant occupied

23    the role of an average participant (PSR ¶¶ 61-65), because based upon

24    the facts, defendant occupied the role of a manager or supervisor of

25    this international immigration fraud conspiracy.           Thus, under

26    U.S.S.G. § 3B1.1(b), defendant’s offense level should be increased by

27    three levels based on her aggravating role in the fraudulent scheme.

28          Defendant was the person running the U.S. half of the scheme and

                                            24
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 31 of 36 Page ID #:1197



1     controlling the flow of the money; multiple times she directed

2     international wire transfers for $100,000 each.          Or as she put it in

3     her own words to the undercover agent: “I’m in charge.”            She

4     controlled millions of dollars of the money from the scheme, while

5     simultaneously directing participants and coaching customers.

6     Moreover, other participants sought permission from defendant to take

7     various actions in the scheme, and defendant gave directions

8     regarding multiple aspects of the scheme.         And as noted supra, even
9     other scheme participants acknowledged defendant’s role when they

10    addressed her (or asked her for authorization) – as “Manager Li.”

11           Several examples of defendant’s directing other participants

12    what to do (or their asking defendant for approval) follow:

13           •       12/26/14 WeChat message from defendant to accountant in
14    China, giving direction: “Qiu, confirm these.          These are the current

15    customers.       Just check to see if all these customers have paid first.

16    You should check it out first.” (Exh.-7);

17           •       01/08/15 WeChat message from defendant to accountant in
18    China: “Transfer the salary for the aunties today, ok/I haven’t

19    received the 100,000” (PSR ¶ 27);

20           •       01/25/15 WeChat message to defendant: “Manager Li, how are
21    you?       Pregnant mom ZHANG Haixia had booked Gold Package.       Now because

22    the baby is a girl, her husband arranged abortion for her.            Therefore

23    request refund.       Amount is 23,800 – 1,080 = 22,720.      Please approve.
24    Thank you manager Li.” (PSR ¶ 28 (emphasis added)).
25           Appling the factors in Section 3B1.1’s notes shows that defendant

26    occupied the role of supervisor or manager of the conspiracy:

27           •       Decision-making authority: Defendant made many decisions in
28    the fraudulent scheme.       Moreover, as the above communications

                                            25
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 32 of 36 Page ID #:1198



1     demonstrate, defendant’s role included the authority to control

2     millions of dollars of scheme funds and issue refunds.

3           •     Nature of participation in the commission of the offense:
4     As detailed above, defendant participated in many aspects of the

5     fraudulent scheme, from “soup to nuts.”

6           •     Claimed right to a larger share of the fruits of the crime:
7     Defendant controlled millions of dollars flowing from the scheme.

8     Moreover, customer/material witness D.L. described defendant as the

9     “the owner” of the U.S. half of the operation.

10          •     The degree of control and authority exercised over others:
11    Defendant directed other scheme participants to send wire transfers

12    from China to U.S.     Defendant had approval authority over actions by

13    scheme participants in the U.S. and China, including issuing refunds.

14    And other scheme participants addressed defendant as “Manager Li.”

15    D.L. added that “Big Pang” worked for defendant as general manager.

16          Thus, defendant’s offense level should be increased by 3 levels

17    based on her aggravating role as a manager or supervisor. 15

18    IV.   GUIDELINES CALCULATION
19          The government calculates the applicable Guidelines level as:

20    Base Offense Level:                 11   U.S.S.G. § 2L2.1(a)

21    More than 100 documents:            +9   U.S.S.G. § 2L2.1(b)(2)(C)

22    Aggravating role:                   +3   U.S.S.G. § 3B1.1(b)

23    Acceptance of Responsibility:       -3   U.S.S.G. § 3E1.1

24          Total for counts 1 & 2:       20
25
            15Under
                  Section 3B1.1(b), for the three-point enhancement to
26    apply, the scheme needs to either involve 5 or more participants, or
      be “otherwise extensive.” The fraudulent scheme both: (1) was
27    “extensive”; and (2) involved five or more participants, including
      defendant, her husband Yan, their partner Chen, scheme employees in
28    China (Lilly Li, Diana, trainer Mr. Zhu, and miscellaneous
      accountants), her mother P.H., and customer Xiao Yan Liu.
                                      26
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 33 of 36 Page ID #:1199



1     V.    APPROPRIATE SENTENCE
2           Based upon the totality of the circumstances, a low end

3     Guidelines sentence of 33 months of imprisonment is not unreasonable,
4     and sufficiently addresses the applicable Section 3553(a) factors.

5           Defendant was and is a rich foreign Chinese national, who used

6     birth tourism fraud to give birth on U.S. soil in 2013.            But she

7     didn’t stop there: she then joined an international immigration fraud

8     scheme to earn millions of dollars from her fellow Chinese foreign

9     nationals by tricking the U.S. State Department into issuing visitor

10    visas based upon false statements, and to further trick U.S. Customs

11    into admitting those customers into the United States using U.S.

12    visas procured by fraud, who then gave birth in the United States.

13          Defendant’s million-dollar international immigration fraud

14    scheme was huge, and particularly egregious.          It tricked U.S. State

15    Department employees in China, U.S. Customs officers at ports of

16    entry, and U.S. Immigration when obtaining visa extensions.             And

17    defendant didn’t even try to hide the scheme’s illegality in

18    communications with other participants of the scheme, when she said:

19    “After all, this is not legal!” (Exh.-8.)

20          Defendant was a manager/supervisor of her huge international

21    immigration fraud scheme.       She controlled millions of dollars of

22    scheme proceeds, both in the U.S. and the PRC.          Defendant paid other

23    scheme participants.      In her role as manager/supervisor, defendant

24    gave final approval to requests sought by other scheme participants.

25    Defendant’s own words establish her role in her scheme, when she told

26    the UC agent: “I’m in charge” of the U.S. half of the scheme.             And
27    other scheme participants recognized defendant’s role when addressing

28    her using the supervisory title “Manager Li.”          Defendant also
                                            27
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 34 of 36 Page ID #:1200



1     personally participated in most facets of the scheme, from directing

2     customers to fly from China to Hawaii (instead of directly to LAX),

3     coaching customers on how to lie to U.S. immigration and customs

4     authorities, advising a customer to alter travel documents to trick

5     U.S. Customs, and herself transferring funds to trick U.S.

6     immigration into issuing a visa extension for one of her customers.

7           Defendant’s actions are egregious, and quite candidly, they are

8     shameful.    Put aside that defendant first tricked U.S. immigration to

9     enter the United States and give birth here.          Put aside her

10    international scheme involving filing hundreds of fraudulent visa

11    applications.    Put aside defendant’s employees in China who were

12    coaching customers to lie during their visa interviews at the U.S.

13    consulate in China.     Put aside that she personally coached customers

14    how to trick U.S. Customs at the ports of entry.           Defendant went even

15    further - she gave specific instructions and directed one of her

16    customers to alter a travel itinerary.         When directing that same

17    customer to also fabricate bank records, defendant noted: “These
18    foreigners, they won’t look at whether yours are real or fake.”             That
19    statement demonstrates a level of criminal sophistication by

20    defendant.    She was sufficiently astute to know that it would be

21    difficult for U.S. immigration officers to be able to verify the

22    legitimacy of Chinese bank account documents, and she used that

23    understanding as a sword to chop up the U.S. immigration system.             But

24    defendant went even further – she herself transferred approximately

25    $96,000 from her account into a customer’s bank account, to use as

26    proof of adequate funds to fraudulently qualify for a visa extension.

27    Then, defendant coordinated that customer’s visa extension

28    application with that and other false statements.

                                            28
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 35 of 36 Page ID #:1201



1           Even when previously coaching that customer to slip through U.S.

2     customs at the port of entry, defendant exhibited her sophisticated

3     criminal mind.     That short voicemail tells us a lot about defendant

4     and her true role in the scheme.        It shows that defendant is not

5     simply some apartment manager who is providing housing for customers.

6     Defendant’s words in the voicemail exemplify that defendant is quite

7     cunning – she first directs the customer to try to hide her

8     pregnancy.    But defendant understood that that ruse may not work.

9     So, defendant planned for that contingency by instructing the

10    customer that if U.S. immigration did discover her pregnancy, for

11    that customer not to deny being pregnant.         Instead, defendant

12    directed the customer to lie to the officer and say she is just in

13    the U.S. “for vacation” and to show the return flight itinerary

14    (which defendant had earlier instructed that customer to fabricate).

15    Further, defendant’s words in the above voicemail demonstrate that

16    defendant was very cognizant of U.S. immigration controls; she

17    corrects herself as to the proper agency – customs vs. immigration.

18          Defendant also attempted to conceal her involvement in the

19    scheme by using nominees, further showing criminal sophistication.

20          The increasing size of defendant’s fraud definitely shows the

21    success her involvement in the scheme occasioned, i.e., when she
22    joined the conspiracy with Chen in September 2013, Chen appears not

23    to have had lots of customers.       One has to ponder - had federal

24    agents not executed the search warrants in March 2015 and shuttered

25    defendant’s huge operation, how many more hundreds of false visa

26    applications would have been filed in China, how many more hundreds

27    of U.S. visas procured by fraud would have been used to fraudulently

28    enter the U.S., and how many more millions of dollars would defendant

                                            29
     Case 8:19-cr-00016-JVS Document 116 Filed 12/12/19 Page 36 of 36 Page ID #:1202



1     and her conspirators have made from defrauding the United States.

2           Last, general deterrence also strongly supports the recommended
3     sentence.    This set of Chinese birth tourism fraud cases was the

4     first ever charged criminally.       Like the U.S. government does with

5     federal income taxes, the U.S. Department of State and federal

6     immigration rely heavily upon the accuracy and truthfulness of the

7     information that aliens provide, because it is impossible to check

8     every submission for accuracy (particularly involving Communist

9     countries).    Countless investigative resources were expended to

10    uncover and dismantle defendant’s large scale immigration fraud,

11    which was widely publicized nationally and internationally.             A

12    sizable sentence is further justified to deter others – both

13    domestically and internationally – from also attempting to defraud

14    U.S. immigration.     For example, as charged in the Indictment against

15    defendant, one of the material witnesses who had fled to China in

16    violation of Court Order scoffed at the ability of the U.S. criminal

17    system to ever hold him accountable: “Anyway, I’m already home.             U.S.
18    can’t do anything to me.”       Thus, for general deterrence, Chinese
19    foreign nationals need to know that if they engage in immigration

20    fraud against the United States, U.S. authorities will prosecute

21    them, and once convicted, they will be sentenced to a sizable term of

22    federal prison, regardless of how wealthy they are in China.

23          In fine, the egregious nature of defendant’s fraud, the size and

24    scope of her million-dollar international immigration fraud scheme,

25    her aggravating role, and general deterrence all mandate the

26    recommended 33-month low-end Guidelines prison sentence.

27

28

                                            30
